NO. 07-09-0311-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                 DECEMBER 14, 2009
                           ______________________________

                                   CLIFFORD FAIRFAX,

                                                                         Appellant
                                              v.

                 PHYLLIS LARUE, NURSE PRACTITIONER, TEXAS
                DEPT. OF CRIMINAL JUSTICE - PAROLE DIVISION,
              W.P. (BILL) BATEN INTERMEDIATE SANCTION FACILITY,

                        _________________________________                Appellees

               FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                   NO. 34,669; HONORABLE LEE WATERS, JUDGE
                        _______________________________

                              MEMORANDUM OPINION
                         _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Clifford Fairfax (appellant) filed a pro se notice of appeal seeking to contest the trial

court’s order dismissing his mandamus proceeding. We dismiss the appeal.


       The clerk’s record was filed with this court on September 24, 2009, and a

supplemental clerk’s record was filed on October 13, 2009. There is no reporter’s record

to file. Thus, appellant’s brief fell due on November 12, 2009. On October 21, 2009, he

moved for extension of time to file his brief. We granted the motion and informed appellant
that his brief was due November 30, 2009. So too was he notified in writing that no further

extensions would be granted and that the failure to file his brief would result in the

dismissal of his appeal for want of prosecution. No brief has been received from him, and

the November 30th deadline has lapsed. And, instead of filing the requisite brief, he moved

for another extension of the deadline. The extension was purportedly needed so that the

trial court could rule on a recently filed motion to reinstate his suit, a motion that we

calculate to be untimely.


       Appellant having failed to file his appellate brief as directed by this court and having

failed to proffer any other acceptable reason for further extending the briefing deadline, we

deny his motion and dismiss the appeal for want of prosecution. TEX . R. APP. P. 38.8(a)(1);

42.3(b).


                                                  Per Curiam




                                              2